           Case: 3:19-cv-02161-JJH Doc #: 3 Filed: 11/13/20 1 of 2. PageID #: 18




                                   UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION



Maurice D’wan Smith,                                               Case No. 3:19-cv-2161

                              Petitioner

           v.                                                      MEMORANDUM OPINION AND
                                                                   ORDER

United States of America,

                              Respondent


           Pro se Petitioner Maurice D’wan Smith, a federal prisoner, filed the above-captioned Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2241. (Doc. 1).1 Petitioner is presently serving a

sentence at FCC Allenwood imposed as a result of a conviction in Northern District of Ohio Case

No. 3:16-cr-348 (“Criminal Case”).

           In the instant § 2241 petition, Petitioner challenges the sentence imposed in the Criminal

Case and asks that I vacate that sentence. (Doc. 1 at 8). Courts have uniformly held that federal

prisoners seeking to challenge their convictions or imposition of their sentence must file petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2255 in the sentencing court. See Shines v. Shartle,

No. 4:10CV1378, 2010 WL 3219297, at *1 (N.D. Ohio Aug. 10, 2010) (citing Bradshaw v. Story, 86

F.3d 164, 166 (10th Cir. 1996)).

           A petition for a writ of habeas corpus pursuant to § 2255 is pending in the Criminal Case.

Accordingly, without reaching the merits of Petitioner’s argument, I dismiss the instant Petition

without prejudice.




1   Also before me is Petitioner’s motion to proceed in forma pauperis. (Doc. 2). I grant the motion.
        Case: 3:19-cv-02161-JJH Doc #: 3 Filed: 11/13/20 2 of 2. PageID #: 19


        I further certify, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).


        So Ordered.

                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                   2
